Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Stockett on 5/16/22.

The application has been amended as follows: 

Claims 1-3 and 16 have been cancelled.
Claim 15 line 4, “skeleton.” has been changed to --skeleton;
wherein the plurality of adjacent tubular structures are formed from the composite material forming the skin.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see previous discussion of allowable subject matter.
For US Patent No. 10,076,876 to Mark et al. (“Mark”), fig. 30, particularly fig. 30B, shows a fiber which overlays the layers below it. This fiber does not extend into the layers to interlock those layers. Furthermore, Mark fails to teach the tubular members as discussed previously where the tubular members are formed from the composite material which also forms the skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.B.K./               Examiner, Art Unit 3642                                                                                                                                                                                         /PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/20/2022